DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-8 are pending in the present application.   
 

Priority
This application was filed on 11 October 2018.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 12/13/2018, 01/10/2020, 01/30/2020, and 02/07/2020, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Status of the Claims
Claims 1-8 are searched and examined.  All the claims are found allowable.


Reasons for Allowance
	The instantly claimed inventions are novel and non-obvious over the closest prior art U.S. Patent No. 8,513,450 (“the `450 patent”) to Bockholt et al.
	Applicants’ claim 1 is drawn to a method of producing SinH(2n+2), wherein n=4-100, the method comprising: reacting a liquid SiaH(2a+2) reactant, wherein a=1-4, with a B(C6F5)3 catalyst to produce SinH(2n+2), wherein n>a.
The `450 patent discloses a method for preparing polysilanes of the general formula (1) SinR(2n+2), in which silane of the general formula (2) R1mSiH4-m is converted in the presence of boron compounds of the general formula (3) R23B, where R1 is a hydrocarbyl radical having 1 to 18 carbon atoms, R is hydrogen or an R1 radical, R2 is fluorine, chlorine, bromine or a hydrocarbyl radical which has 1 to 18 carbon atoms and may bear substituents selected from 2, n has integer values from 2 to 100,000, and m is 0, 1 or 2. The boron compounds function as a catalyst.  The specific boron catalyst is tris(pentafluorophenyl)borane B(C6F5)3, see EXAMPLE at Col. 4, lns. 30-32.  
The `450 patent is distinct from the present invention because the starting material used in the process of the present invention is silane SiaH(2a+2), while the starting material used for the process of the `450 patent is R1mSiH4-m, wherein R1 is a hydrocarbyl radical having 1 to 18 carbon atoms.  Therefore, the starting materials used in the two process of making polysilanes are different.  Thus, the reaction pathway of the process involved in the `450 patent is different from the pathway of the present process.   Furthermore, neither the `450 patent nor state of prior art teach and/or suggest using the starting material of silane SiaH(2a+2) in the process of making polysilanes of the present invention.  Therefore, claims 1-8 are allowable.


Conclusions
Claims 1-8 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.


Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731